Citation Nr: 0121121	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear basal cell 
carcinoma.

2.  Entitlement to an increased rating for prostate 
carcinoma, currently evaluated as 20 percent disabling.

3.  Propriety of reduction of a 100 percent rating for 
prostate carcinoma.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a 100 percent rating in 
effect for service-connected prostate carcinoma was reduced 
to noncompensable, effective as of February 1, 1998; an 
October 1998 rating decision, wherein the San Juan, Puerto 
Rico, RO increased the rating for this disability to 20 
percent, effective as of February 1, 1998; and a November 
1998 rating decision, wherein the San Juan RO denied service 
connection for left ear basal cell carcinoma.

The issues of entitlement to an increased rating for prostate 
carcinoma, currently evaluated as 20 percent disabling, and 
propriety of reduction of a 100 percent rating for prostate 
carcinoma, are the subjects of the REMAND section of this 
decision, set forth below.

The veteran's representative has raised the question of 
entitlement to special monthly compensation due to loss of 
use of a creative organ.  The Board notes that this issue was 
addressed, and resolved in the veteran's favor, by the RO in 
November 1998.

The Board also notes that the veteran, in a statement dated 
in November 1997, alleged that his service-connected prostate 
carcinoma "affected my nervous condition."  This matter has 
not been developed for appellate review, and is referred to 
the RO for action as appropriate.

FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim for service connection for basal cell 
carcinoma has been developed and obtained, and all due 
process concerns as to the development of his claim has been 
addressed.

2.  Left ear basal cell carcinoma was not present in service.

3.  Left ear basal cell carcinoma is first shown many years 
following the veteran's separation from service, and is not 
shown to be related to such service or to exposure to Agent 
Orange.


CONCLUSION OF LAW

Left ear basal cell carcinoma was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during such service, to include as a result of 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that he has left ear basal 
cell carcinoma that is the product of his active service, and 
which in particular is due to inservice exposure to Agent 
Orange.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.  The veteran's service medical 
records are devoid of diagnoses of left ear basal cell 
carcinoma, or of complaints of any left ear skin problems.  
The report of his separation medical examination, dated in 
February 1973, shows that both his skin and ears were 
clinically evaluated as normal, and does not reflect the 
presence of any left ear problems or complaints.  Likewise, a 
report of medical history compiled by him in December 1972, 
in conjunction with his retirement from service, does not 
indicate the presence of left ear basal cell carcinoma, or 
history thereof.

The medical evidence, in fact, first demonstrates the 
presence of left ear basal cell carcinoma in August 1997, at 
which time the veteran reported having an "infected" area of 
the left ear of approximately three-to-four-weeks duration.  
A helix lesion, subsequently deemed to be basal cell 
carcinoma, was diagnosed.  The medical evidence does not show 
that left ear basal cell carcinoma was manifested prior to 
approximately July 1997, nor does it show, by means of 
findings by a physician or other medical expert, that the 
presence of that disability was related to active service 
that concluded 24 years previously.

Certain disabilities, such as carcinoma, may be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  As indicated above, 
however, left ear basal cell carcinoma is first shown more 
than one year following the veteran's service separation.  
The statutory and regulatory "presumptive" service connection 
for carcinoma is not for application in this case.

Likewise, the regulatory provisions that allow for the 
presumption of service connection based on exposure to Agent 
Orange are not for application.  These regulations stipulate 
that the manifestation of certain diseases may be presumed to 
have been related to inservice exposure to Agent Orange, and 
thus service connected.  38 C.F.R. § 3.309(e) (2000).  Basal 
cell carcinoma is not identified in the regulation as a 
disease for which such a presumption can be made.

The evidentiary record includes statements from the veteran, 
to the effect that his left ear basal cell carcinoma, in his 
opinion, is related to his active service.  However, he has 
not demonstrated that he has the requisite training whereby 
he can render competent medical findings and opinions; in the 
absence of such expertise, his opinions are no more than 
unsupported conjecture, and are of no probative value.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In brief, the medical evidence first shows the presence of 
left ear basal cell carcinoma many years following the 
veteran's separation from service, and does not demonstrate 
that its manifestation was related to that service.  The 
Board must therefore conclude that the preponderance of the 
evidence is against his claim for service connection for left 
ear basal cell carcinoma.

The Board notes, finally, that there is no issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5102 (2000).  VA has secured all records that the veteran 
has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed with further 
adjudication of this claim.  The veteran has not indicated 
that any other records that would be pertinent to his claim 
are available and should be obtained.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000), 38 U.S.C.A. 
§ 5103A(b) and (c) (2000).  In addition, while the veteran's 
accredited representative has averred that the veteran has 
not been advised of the type of evidence necessary to 
establish his claim for service connection, the Board must 
point out that the veteran was furnished with both a 
Statement of the Case (SOC) and a Supplemental Statement of 
the Case (SSOC) that set forth the pertinent laws and 
regulations, and which discuss the evidence that was lacking.  
The Board finds that further development of the record in 
this regard need not be undertaken.  In addition, the Board 
finds that, in view of the comprehensive nature of the SOC 
and SSOC furnished the veteran and his representative on this 
issue, the veteran is not prejudiced by Board review of his 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   


ORDER

Service connection for left ear basal cell carcinoma is 
denied.


REMAND

The veteran was awarded service connection for prostate 
carcinoma, and a 100 percent rating therefor, in January 
1997, effective as of November 7, 1996.  In November 1997, 
this rating was reduced to noncompensable as of February 1, 
1998; in October 1998, this was revised to a 20 percent 
rating as of February 1, 1998.  The veteran thereafter 
indicated disagreement with that determination, and the issue 
of entitlement to an increased evaluation for prostate 
carcinoma, rated as 20 percent disabling, was developed for 
appellate review.  However, the veteran, in statements 
received by VA in November 1997 and February 1998, clearly 
indicated disagreement with the reduction in rating.  He and 
his representative have not been furnished with a Statement 
of the Case (SOC) on this issue; the United States Court of 
Appeals for Veterans Claims (Court) has indicated, in such 
circumstances, that a Remand for issuance of an SOC is 
appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).  
With regard to the case at hand, the question of propriety of 
the reduction in rating for service-connected prostate 
carcinoma is inextricably intertwined with the issue of 
entitlement to an increased rating for that disability.  The 
issue of propriety of the reduction in rating must be 
addressed prior to further consideration of the question of 
whether a rating greater than 20 percent is appropriate for 
that disorder.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board nonetheless notes, with 
regard to the veteran's claim for an increased rating for 
prostate carcinoma, that he was most recently accorded a VA 
examination for rating purposes in July 1998.  The Board is 
of the opinion that the report of a more contemporaneous VA 
examination would be helpful in ascertaining the nature and 
severity of any and all prostate carcinoma residuals.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for genitourinary 
and prostate problems subsequent to July 
1998.  Upon receipt of any and all such 
names and addresses, and duly executed 
releases if necessary, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded him since 
July 1998.

2.  Following receipt of any and all such 
records, the RO should accord the veteran 
a VA examination by the appropriate 
specialist, in order to identify the 
nature and severity of all medical 
problems deemed related to, or the 
residual of, his service-connected 
prostate carcinoma.  All tests indicated 
should be accomplished at this time, and 
all findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner, for his 
or her review and referral, prior to this 
examination.  The examiner is to indicate 
on the examination report that he or she 
reviewed the veteran's claims folder 
prior to this examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should determine 
whether an increased rating for prostate 
carcinoma can be granted.  If the decision 
remains adverse to the veteran, he and his 
representative should be provided an SSOC 
which should also include the propriety of 
the reduction from 100 percent to 20 
percent.  An appropriate period of time 
should be allowed for response..  The case 
should thereafter be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
evidence and to address due process concerns.  No inferences 
as to the ultimate disposition of these claims should be 
made.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 



